Case: 10-51157     Document: 00511652664         Page: 1     Date Filed: 11/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 2, 2011
                                     No. 10-51157
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LEVALE NEHEMIAH WELDON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:10-CR-201-1


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Levale Nehemiah Weldon pleaded guilty without the benefit of a plea
agreement to aiding and abetting the possession with intent to distribute five
grams or more of crack. The district court imposed a 78-month prison sentence,
in the middle of the guidelines range. On appeal, Weldon challenges only the
increase to his offense level for obstruction of justice, arguing that the evidence
was insufficient to support it. The district court determined that the adjustment
was warranted based on a finding that Weldon attempted to escape from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51157    Document: 00511652664      Page: 2   Date Filed: 11/02/2011

                                  No. 10-51157

custody. See U.S.S.G. § 3C1.1 & comment. (n.4(E)). We review for clear error
and will not reverse unless we are “left with the definite and firm conviction that
a mistake has been committed.” United States v. Cisneros, 112 F.3d 1272, 1279
(5th Cir. 1997) (internal quotation marks and citation omitted).
      While under arrest and in a police car, Weldon unbuckled his seatbelt and
that of his codefendant. Weldon asked his codefendant, among other things,
whether the codefendant’s window was down and whether a police officer had
refastened the codefendant’s seatbelt. He also explained to the codefendant that
the police officers might “pursu[e] a chase” and predicted that one of the two was
“gonna get away.” Although an officer eventually refastened the seatbelts,
Weldon’s conduct in unbuckling them together with his statements suggesting
that he intended to escape provided sufficient support for the district court’s
finding that Weldon attempted to escape and thus obstructed justice. See
§ 3C1.1 & comment. (n.4(E)). The district court committed no clear error;
accordingly, the judgment is AFFIRMED.




                                        2